Exhibit 99.1
 
 
 
[logo.jpg]

NYSE MKT: LEI



Lucas Energy Announces
Execution of Joint Venture Term Sheet
with Milestone Energy, LLC


For Immediate Release



--------------------------------------------------------------------------------



HOUSTON, TEXAS - (GlobeNewswire) – October 2, 2012 – Lucas Energy, Inc. (NYSE
MKT- LEI) an independent oil and gas company (the “Company” or “Lucas”), today
announced that the Company has executed a term sheet for a Participation
Agreement (commonly called a “joint venture” in the industry) with Milestone
Energy, LLC (“Milestone”) for the development of oil and gas properties located
in the Gonzales, Wilson, and Karnes Counties, Texas area of the Eagle
Ford/Austin Chalk Trend.  The binding provisions of the term sheet call for
Milestone to contribute 80% of the cost or value of the acreage to be developed
and the Company to contribute 20%, and Milestone will be responsible for 100% of
the drilling and completion cost, as well as project generation fees. The
Company anticipates Milestone contributing from between $40 million and $100
million to the joint venture pursuant to the terms of a final Participation
Agreement.


Milestone Energy, LLC is a Texas limited liability company privately owned and
organized by a group of investors located in mainland China and Hong Kong.
Milestone is headquartered in Houston, Texas.  Milestone primarily seeks
multi-well crude oil investments via participation programs which give them
direct ownership positions in the wells. Milestone adheres to a stringent
project selection process and vigorous risk-reward analysis to maximize its
returns for its investors.


Lucas will be the operator of the properties, contributing its expertise and
knowledge of the area as well as making available to the Joint Venture certain
acreage it has acquired in the past.  Milestone will earn an 80% working
interest in those properties in which Lucas has an undivided interest, and 80%
of the Company’s working interest where it has a divided interest in such
properties.  Lucas will retain 20% of its current working interest in such
properties, with all such working interests being subject to the terms of the
final Participation Agreement. The formal Participation Agreement is expected to
be finalized, and drilling is anticipated to begin, in late October 2012.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
About Lucas Energy, Inc.
 
Lucas Energy, Inc., a Nevada corporation, is an independent oil and gas company
based in Houston, Texas. The Company acquires underdeveloped oil and gas
properties, restores production to the properties, and looks for underlying
value.  Currently, the Company is active in the Austin Chalk, Eagle Ford,
Eaglebine, and Buda trends. Our goal for the current year is production and
revenue growth, and expansion of our asset base using joint ventures.
 
For more information on this and other activities of the Company, please visit
the Lucas Energy web site at www.lucasenergy.com.
 
Company Website:
www.lucasenergy.com
       
Contacts:
 
Andrew Lai, CFO
Michael Brette J.D. Advisor
alai@lucasenergy.com
mikebrette@gmail.com
(713) 528-1881
(951) 236-8473

 
Forward-Looking Statements


This Press Release includes forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section
21E of the Securities Act of 1934, as amended (the “Exchange Act”). In
particular, the words "believes," "expects," "intends," "plans," "anticipates,"
or "may," and similar conditional expressions are intended to identify
forward-looking statements and are subject to the safe harbor created by these
Acts. Any statements made in this news release about an action, projection,
event or development, are forward-looking statements. Such statements are based
upon assumptions that in the future may prove not to have been accurate and are
subject to significant risks and uncertainties.  Although the Company believes
that the expectations reflected in the forward-looking statements are
reasonable, it can give no assurance that its forward-looking statements will
prove to be correct. Such statements are subject to a number of assumptions,
risks and uncertainties, many of which are beyond the control of the Company.
Statements regarding future drilling and production are subject to all of the
risks and uncertainties normally incident to the exploration and development of
oil and gas. These risks include, but are not limited to, completion risk, dry
hole risk, price volatility, reserve estimation risk, regulatory risk, potential
inability to secure oilfield service risk as well as general economic risks and
uncertainties, as disclosed in the Company’s SEC filings including its Form 10-K
and Form 10-Q’s. Investors are cautioned that any forward-looking statements are
not guarantees of future performance and actual results or developments may
differ materially from those projected. The forward-looking statements in this
press release are made as of the date hereof. The Company takes no obligation to
update or correct its own forward-looking statements, except as required by law,
or those prepared by third parties that are not paid for by the Company. The
Company’s SEC filings are available at http://www.sec.gov.
 
 
 
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 
 
 
 
 